Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is responsive to communication filed on 05/02/2021. Claims 1 and 4 have been examined.
Objections to Drawings
Fig 100, Fig 200, Fig 400, Fig 500 and Fig 600 are objected to because they are not clear and legible. Corrected drawings are required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.


Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Rands (US20180343294A1) hereinafter Rands in view of Moldavsky et al. (US20150057020A1) hereinafter Moldavsky.

As per claim 1.  A system for facilitating communication between mobile devices of a plurality of users, (Rands, Fig1, par0008 teaches the preferred embodiments of the invention that are described below incorporate this functionality into a dating app, such as a mobile dating app. Respective instances of the dating app are executed on each of the user devices, which may be smartphones[mobile devices]).
 the system comprising: a processor; and a memory coupled to the processor, wherein the processor executes program instructions stored in the memory, to: (Rands, par0120 teaches shown stored in the memory 205 is a version of the dating app 205 for execution on the processor 202. In order to execute the dating app 205, the processor 202 fetches instructions of the dating app 205 and carries out operations according to those instructions to implement the functionality of the dating app 205).
receive media content from a plurality of users, wherein the media content is received (Rands, par0148-0149 teaches when the conversation has been initiated, audio streams are exchanged between Alice and Bob's devices 102 a, 102 b in both directions unhindered. Thus the users can speak to each other and hear what the other is saying similar to a conventional telephone call, but which is conducted via the dating app 205 itself. In the present example, video streams are also exchanged [receive media content] between their devices 102 a, 102 b in both directions as soon as the conversation has been initiated).
(Rands, par0111 teaches the pairing algorithm can for example be executed at a back-end computer system, and operates as a pairing system to pair users based on one or more pairing criteria, such as location, age, gender, sexual orientation, common interests, user-expressed dating preferences or any combination thereof).
wherein the media content comprises audio, text and video, (Rands, par0147 teaches in this example, Bob initiates the conversation by way of a user input 602 at his device 102 a, which causes an invitation 604 to be transmitted to Alice's device 102 b. Upon receiving the invitation 604, Alice can accept the invitation by way of a user input 606 at her device 102 b, which causes an acceptance message 608 to be transmitted to Bob. With this message exchange complete, both devices 102 a, 102 b can now subscribe to each other's audio and video streams).
match the media content received from the plurality of users to connect a first user and a second user, (Rands, par0164-0165 teaches the pairing algorithm 504 initiates the real-time conversation between Alice and Bob automatically, when they are first paired….. initially, Alice and Bob both enter a virtual “waiting area”, by way of user inputs 622, 626 to their respective devices 102 a, 102 b. These inputs indicate that each user is currently ready to engage in a conversation, once the system has found them a match.…..the exchange of audio and video streams between Alice and Bob's devices 102 a, 102 b is instigated automatically, in response to Alice and Bob being paired at step S4).
(Rands, par0140 teaches users can be paired together based on various criteria, such as location, gender, age, sexual orientation, self-declared interests and/or dating preferences, or other personal information etc. or any combination thereof. Location can for example be determined using the location sensor 216, for example based on satellite positioning (e.g. using GPS or other GNSS system), cellular triangulation etc., from the user device's IP address, or using any other form of positioning technique).
without revealing the identity (Rands, par0149, 0151 teaches video streams are also exchanged between their devices 102 a, 102 b in both directions as soon as the conversation has been initiated. However, the video is suppressed in the sense that the visual content of both of the video streams are obscured by the respective video suppression components 311 at the user devices 102 a, 102 b…..it may be such that, whilst an outline of the faces is discernible (enough that each user can see he/she is talking to another person, and see some movement of the head), more detailed structure of the face is not, making it difficult or even impossible for the user's to identify each other visually…..another viable way of obscuring the video content is by applying a “filter” to the video stream to conceal the user's face. This could for example be a mask or other character illustration that tracks facial movements in the video stream to obscure the user's identity, including but not limited to: masquerades, cartoon characters, country flag silhouettes, national treasure personalities, celebrities or sponsored advertising branding. In some implementations, a user may be able to select their own filter to be applied to their video initially).
allow the first user and the second user to share the media content privately in real time 
based on mutual matching of their media content such that the media content is accessible only to the first user and the second user, (Rands, par0145 teaches returning to FIG. 4, once Alice and Bob have been paired, they can instigate a real-time audiovisual (AV) conversation via their respective instances of the dating app 205 a, 205 b (S6). This is achieved by each of their devices 102 a, 102 b subscribing to the audio and video streams captured at the other device (the outgoing streams 322, 326 from the perspective of the device at which they are captured, and the incoming streams 324, 328 from the perspective of the device at which they are received). Either user can initiate the conversation as his/her device, via the UI rendered by the UI rendering component 310 of that device).
profile details of the first user; the profile details (Rands, par0138 teaches registration could for example involve the user creating a profile for the dating app, where the user also provides information about him/herself that is stored along with the associated identifier(s) as part of the profile in the database 108. The identifier or identifiers held in the database 108 for a particular user constitute an identity of that user within the online-dating system 100, and which is used by the user to access the functions of the dating app).
wherein the first user and the second user share the media content upon mutual matching, comprises:  receiving a request from the second user to provide access to, and approving the request selectively, by the first user, to provide access to, identity of  (Rands, par0050, 0057 teaches wherein if the responding user accepts the request, the video suppression component stops suppressing the video exchange function for the second user device in response, wherein the user devices implement the video exchange function by: at least the second user device capturing a stream of video data and transmitting the captured stream of video data to the first user device via the network for receiving thereat, and the first device displaying, to its user, the stream of video data received from the second user device…..When (say) Bob sends a request to Alice and Alice accepts it, suppression of Alice's video stops so that Bob can now see Alice. However, Bob's video remains blocked or obscured, until Alice requests to end this and Bob accepts. Although less preferred in some contexts, this may nonetheless be viable in other contexts, and still provides security as each user retains control over when their own video is unlocked).
          Rands does not explicitly discloses when each of the plurality of users broadcasts their respective status indicating their availability within a predefined geographical location using their respective mobile devices, wherein the status of the plurality of users is broadcasted without revealing an identity of each of the plurality of users.
          Moldavsky however teaches when each of the plurality of users broadcasts their respective status indicating their availability within a predefined geographical location using their respective mobile devices, (Moldavsky, par0061 teaches FIG. 1 diagrammatically illustrates a system embodying the present invention. It comprises two mobile devices, such as smart phones. Each mobile device is (1) capable of establishing internet connections; (2) equipped with means for providing, through communication with a location-based system (LBS) (such as GPS, cell phone towers, IEEE 802.11 networks (WiFi), location-based services for determining the geographical location of the device; (3) equipped with a short-range (e.g., 10 meters) wireless communication protocol (e.g., Bluetooth); (4) programmed with the present (e.g., ConnectQuest™) software application; and (5) and has established an account (e.g., ConnectQuest™ account) for each registered user. Each mobile device broadcasts a Bluetooth (or equivalent, short-range) signal, when activated [each of the plurality of users broadcasts their respective status indicating their availability within a predefined geographical location using their respective mobile devices]). 
wherein the status of the plurality of users is broadcasted without revealing an identity of each of the plurality of users; (Moldavsky, par0063 teaches When the mobile computing devices of matched users are in sufficiently close proximity, e.g., within about 30 meters, as established by reception of their respective, broadcast Bluetooth signals, the system initiates the generation of a notification or alarm signal, communicated to either or both of the mobile devices. If the relevant user information was not already transmitted (in a “push” mode), either or both of the matched users may initiate such transmission in a “pull” mode after proximity is established by mutual interception of Bluetooth signals. Activation of a visible or audible signal on at least one of the user's mobile computing device may then be used to inform the other matched user of their proximity to one another).
          Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of when each of the plurality of users broadcasts their respective status indicating their availability 

As per claim 4.  A method of facilitating communication between mobile devices of a plurality of users, the method comprising steps of: (Rands, Fig1, par0008 teaches the preferred embodiments of the invention that are described below incorporate this functionality into a dating app, such as a mobile dating app. Respective instances of the dating app are executed on each of the user devices, which may be smartphones).
 by a processor (Rands, par0120 teaches shown stored in the memory 205 is a version of the dating app 205 for execution on the processor 202. In order to execute the dating app 205, the processor 202 fetches instructions of the dating app 205 and carries out operations according to those instructions to implement the functionality of the dating app 205).
receiving, media content from a plurality of users, the media content is received (Rands, par0148-0149 teaches when the conversation has been initiated, audio streams are exchanged between Alice and Bob's devices 102 a, 102 b in both directions unhindered. Thus the users can speak to each other and hear what the other is saying similar to a conventional telephone call, but which is conducted via the dating app 205 itself. In the present example, video streams are also exchanged [receive media content] between their devices 102 a, 102 b in both directions as soon as the conversation has been initiated).
a user of the plurality of users indicating a person interested to meet another person with common personalities, interests and beliefs, (Rands, par0111 teaches the pairing algorithm can for example be executed at a back-end computer system, and operates as a pairing system to pair users based on one or more pairing criteria, such as location, age, gender, sexual orientation, common interests, user-expressed dating preferences or any combination thereof).
wherein the media content comprises audio, text and video, (Rands, par0147 teaches in this example, Bob initiates the conversation by way of a user input 602 at his device 102 a, which causes an invitation 604 to be transmitted to Alice's device 102 b. Upon receiving the invitation 604, Alice can accept the invitation by way of a user input 606 at her device 102 b, which causes an acceptance message 608 to be transmitted to Bob. With this message exchange complete, both devices 102 a, 102 b can now subscribe to each other's audio and video streams).
matching, the media content received from the plurality of users to connect a first user and a second user, (Rands, par0164-0165 teaches the pairing algorithm 504 initiates the real-time conversation between Alice and Bob automatically, when they are first paired….. initially, Alice and Bob both enter a virtual “waiting area”, by way of user inputs 622, 626 to their respective devices 102 a, 102 b. These inputs indicate that each user is currently ready to engage in a conversation, once the system has found them a match.…..the exchange of audio and video streams between Alice and Bob's devices 102 a, 102 b is instigated automatically, in response to Alice and Bob being paired at step S4).
the first user and the second user are connected based on mutual matching or mutual liking of their common personalities, interests and beliefs, wherein the first user and the second user are connected based on their predefined geographical location; (Rands, par0140 teaches users can be paired together based on various criteria, such as location, gender, age, sexual orientation, self-declared interests and/or dating preferences, or other personal information etc. or any combination thereof. Location can for example be determined using the location sensor 216, for example based on satellite positioning (e.g. using GPS or other GNSS system), cellular triangulation etc., from the user device's IP address, or using any other form of positioning technique).
without revealing the identity (Rands, par0149, 0151 teaches video streams are also exchanged between their devices 102 a, 102 b in both directions as soon as the conversation has been initiated. However, the video is suppressed in the sense that the visual content of both of the video streams are obscured by the respective video suppression components 311 at the user devices 102 a, 102 b…..it may be such that, whilst an outline of the faces is discernible (enough that each user can see he/she is talking to another person, and see some movement of the head), more detailed structure of the face is not, making it difficult or even impossible for the user's to identify each other visually…..another viable way of obscuring the video content is by applying a “filter” to the video stream to conceal the user's face. This could for example be a mask or other character illustration that tracks facial movements in the video stream to obscure the user's identity, including but not limited to: masquerades, cartoon characters, country flag silhouettes, national treasure personalities, celebrities or sponsored advertising branding. In some implementations, a user may be able to select their own filter to be applied to their video initially).
allowing, the first user and the second user to share the media content privately in real time based on mutual matching of their media content such that the media content is accessible only to the first user and the second user, (Rands, par0145 teaches returning to FIG. 4, once Alice and Bob have been paired, they can instigate a real-time audiovisual (AV) conversation via their respective instances of the dating app 205 a, 205 b (S6). This is achieved by each of their devices 102 a, 102 b subscribing to the audio and video streams captured at the other device (the outgoing streams 322, 326 from the perspective of the device at which they are captured, and the incoming streams 324, 328 from the perspective of the device at which they are received). Either user can initiate the conversation as his/her device, via the UI rendered by the UI rendering component 310 of that device).
profile details of the first user; the profile details (Rands, par0138 teaches registration could for example involve the user creating a profile for the dating app, where the user also provides information about him/herself that is stored along with the associated identifier(s) as part of the profile in the database 108. The identifier or identifiers held in the database 108 for a particular user constitute an identity of that user within the online-dating system 100, and which is used by the user to access the functions of the dating app).
the first user and the second user share the media content upon mutual matching, by: receiving a request from the second user to provide access to; and approving the  (Rands, par0050, 0057 teaches wherein if the responding user accepts the request, the video suppression component stops suppressing the video exchange function for the second user device in response, wherein the user devices implement the video exchange function by: at least the second user device capturing a stream of video data and transmitting the captured stream of video data to the first user device via the network for receiving thereat, and the first device displaying, to its user, the stream of video data received from the second user device…..When (say) Bob sends a request to Alice and Alice accepts it, suppression of Alice's video stops so that Bob can now see Alice. However, Bob's video remains blocked or obscured, until Alice requests to end this and Bob accepts. Although less preferred in some contexts, this may nonetheless be viable in other contexts, and still provides security as each user retains control over when their own video is unlocked).
          Rands does not explicitly discloses when each of the plurality of users broadcasts their respective status indicating their availability within a predefined geographical location using their respective mobile devices, the status of the plurality of users is broadcasted without revealing an identity of each of the plurality of users.
          Moldavsky however teaches when each of the plurality of users broadcasts their respective status indicating their availability within a predefined geographical location using their respective mobile devices, (Moldavsky, par0061 teaches FIG. 1 diagrammatically illustrates a system embodying the present invention. It comprises two mobile devices, such as smart phones. Each mobile device is (1) capable of establishing internet connections; (2) equipped with means for providing, through communication with a location-based system (LBS) (such as GPS, cell phone towers, IEEE 802.11 networks (WiFi), location-based services for determining the geographical location of the device; (3) equipped with a short-range (e.g., 10 meters) wireless communication protocol (e.g., Bluetooth); (4) programmed with the present (e.g., ConnectQuest™) software application; and (5) and has established an account (e.g., ConnectQuest™ account) for each registered user. Each mobile device broadcasts a Bluetooth (or equivalent, short-range) signal, when activated [each of the plurality of users broadcasts their respective status indicating their availability within a predefined geographical location using their respective mobile devices]). 
the status of the plurality of users is broadcasted without revealing an identity of each of the plurality of users; (Moldavsky, par0063 teaches When the mobile computing devices of matched users are in sufficiently close proximity, e.g., within about 30 meters, as established by reception of their respective, broadcast Bluetooth signals, the system initiates the generation of a notification or alarm signal, communicated to either or both of the mobile devices. If the relevant user information was not already transmitted (in a “push” mode), either or both of the matched users may initiate such transmission in a “pull” mode after proximity is established by mutual interception of Bluetooth signals. Activation of a visible or audible signal on at least one of the user's mobile computing device may then be used to inform the other matched user of their proximity to one another).
          Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of when each of the plurality of users broadcasts their respective status indicating their availability 

Conclusion
The prior art made of record and not relied upon is considered pertinent are -
• Wey (US20130110731A1) – Related art in the area of balancing the supply of desirable users with the demand by other users to date them in an online dating system.
•  Cohen (US20030191673A1) – Related art in the area of connecting and matching users in an electronic dating service, users are connected for a brief duration of time and they are allowed further contact if they felt a mutual attraction, and if they would like to have further contact.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.M./Examiner, Art Unit 2442 

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442